Citation Nr: 1625433	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-24 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right finger disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for hay fever.

6.  Entitlement to service connection for a heart murmur.

7.  Entitlement to service connection for a right finger scar.

8.  Entitlement to service connection for skin cancer.

9.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides while in-service.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1973.  He served in Thailand from January 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 
The issues of entitlement to service connection for a right finger disorder, tinnitus, skin cancer, a heart murmur and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In his September 2012 substantive appeal, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeals for his sinusitis and hay fever claims.  The Veteran then confirmed his desire to withdraw these claims, through his representative, at his February 2016 hearing.

2.  At his February 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated, through his representative, that he wanted to withdraw his appeal for his bilateral hearing loss claim. 

3.  The Veteran has a right finger scar that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the Veteran's appeals for entitlement to service connection for sinusitis, hay fever, and bilateral hearing loss are dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A right finger scar was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to grant the Veteran's claim for service connection for a right finger scar, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.  There is no prejudice to the Veteran.

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Right Finger Scar

The Veteran has stated that he lacerated his finger while in service and that such laceration formed a scar, which is still present today.

Review of the Veteran's service treatment records show that the Veteran's October 1968 entrance examination indicated that identifying body marks, scars, or tattoos were both normal and abnormal.  However, nothing further was noted on the examination to clarify this notation.  In July 1972, the Veteran was treated for a laceration of the index finger of the right hand.  The Veteran's separation examination in March 1973 then indicated that there are no identifying body marks, scars, or tattoos present and a right index finger scar was not noted.

The Veteran was afforded a VA examination in connection with his claim in September 2009.  At that time, the Veteran reported that he lacerated his right index finger while in service and had reported to sick call.  He reported that his injury was cleaned and dressed, but no sutures were given, and he was able to return to regular duty.  Upon evaluation, the examiner first indicated that there were no scars present, however, later the same examiner noted that there was a very faint, flat, unbound, non-tender U-shaped 11mm healed scar of the dorsal right index finger.  The examiner then diagnosed the Veteran with an old healed superficial laceration of the dorsal, right index finger revealing no pain or impairment.  No etiology opinion was provided, however.

The Board finds that the evidence of record indicates that the Veteran lacerated his right index finger while in service and that he has had a scar at the site of the in service laceration since that injury.  While the October 1968 enlistment examination indicated that there was possibly an identifying body mark, scar or tattoo present upon enlistment, no further details or notations where made to clarify this notation.  As such, the Board finds that the Veteran may be presumed sound upon entry to service.  Further STRs then show that the Veteran lacerated his finger while in service.  The September 2009 VA examination ultimately did indicate the presence of an old healed laceration of the right index finger.  Although the September 2009 VA examiner did not provide an etiology opinion as to the scar, the Board finds that upon giving the Veteran the benefit of the doubt, the medical evidence shows that the Veteran lacerated his right index finger while in service and that he currently has a scar at the site of this in-service injury.  As this laceration and scar occurred in service, the Board finds that service connection is warranted for a right index finger scar.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the September 2012 substantive appeal, the Veteran indicated that he wanted to withdraw his claims for service connection for sinusitis and hay fever.  The Veteran then confirmed his desire to withdraw these claims, plus his claim for bilateral hearing loss, through his representative, at his February 2016 hearing.

As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for sinusitis, hay fever, or bilateral hearing loss, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for sinusitis is dismissed.

The appeal as to the issue of entitlement to service connection for hay fever is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for a right index finger scar is granted.


REMAND

The Board finds that a remand is necessary in this case for further development.  With regard to the Veteran's ischemic heart disease claim, the Board notes that in June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition. 80 Fed. Reg. 35246 -01 (June 19, 2015) (now codified at 38 C.F.R. § 3.307(a)(6)(v)  (2015).  

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.  Here, the Veteran's service personnel records show that his military occupational specialty was as a weapons mechanic.  And the Veteran has testified that he frequently worked on aircraft which had returned from Vietnam and were tainted from herbicide exposure.  The Board notes that the Veteran testified that he did not work on C-123 aircraft but instead worked on F-105 aircraft.  Nevertheless, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). As a heart murmur was shown in service, the Board finds that a VA medical opinion is necessary for determining the nature and etiology of any current heart disease to include determining whether the Veteran has ischemic heart disease and/or a heart murmur that is related to service.

With regard to the Veteran's tinnitus claim, the Board notes that the Veteran testified at his February 2016 hearing that one of his doctors diagnosed him with tinnitus.  As such, the AOJ should contact the Veteran and attempt to obtain these records.  While the Veteran was afforded a VA examination in September 2009, the Veteran should also be afforded a new VA examination, which considers the Veteran's testimony, any new medical evidence, and the Veteran's VA medical records, which for example, show that the Veteran reported constant tinnitus at an appointment in March 2014.

The Veteran should also be afforded a VA examination in connection with his skin cancer claim.  The evidence of record shows that the Veteran has been treated for multiple actinic keratoses and a medical history of skin cancer was noted in a private medical record from Dr. P.R. dated December 2008.  The Veteran has testified that his current skin cancer disorder is the result of sun exposure while in service.  He further testified that the anti-malaria medication he was given while in service increased his sensitivity to the sun and placed him at a higher risk for skin cancer.  As such, the Board finds that a VA examination is required in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the Veteran's right finger disorder, the Board notes that the Veteran has offered testimony that he has arthritis in his right index finger.  The Veteran's September 2009 VA examination notes the presence of degenerative joint disease of several digits in both hands, however, an etiology opinion as to this finger disorder was not provided.  As such, the Veteran should be afforded a new VA examination.

Finally, the Board notes that while the Veteran's STRs show that he was diagnosed with a heart murmur at his March 1973 separation examination, medical evidence of record, including the September 2009 Va examination, then shows no evidence of a heart murmur for a number of years.  However, VA medical records then show that the Veteran was again diagnosed with a heart murmur in May 2012 and January 2014.  A VA medical opinion should be obtained to determine whether the Veteran's medical records show evidence of a current heart murmur and if so, whether or not the Veteran's heart murmur diagnosed in March 1973 is the same disorder that appeared in the VA medical records in May 2012 and January 2014.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have outstanding treatment records pertaining to his claims for his tinnitus, ischemic heart disease, heart murmur, right index finger, and skin cancer disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of 38 C.F.R. § 3.307(a)(6)(v)  to attempt to verify the Veteran's claimed herbicide exposure while serving in Thailand.  
 
It is noted that the Veteran has stated that he was exposed to Agent Orange in Thailand while performing his duties at the Korat AFB because of the F105 aircraft that landed there after returning from areas that had been defoliated with Agent Orange and in working in close proximity to the perimeter of the base as a result of his duties performed in and around the runway.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has an ischemic heart disorder or other heart disorder, to include a heart murmur, that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner's attention is directed to the diagnosis of heart murmur in the service treatment records and the VA records.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the tinnitus is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin cancer or actinic keratosis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the skin cancer and/or actinic keratosis is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner should also specifically discuss the Veteran's sun exposure while in service, to include his sun exposure while in Thailand, and whether taking anti-malaria medication made the Veteran more susceptible to skin cancer or sun damage.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right index finger that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the right index finger disorder, including arthritis, is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

7.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


